Per Curiam,
Carl Wagner, a minor son of the appellants, in the seventeenth year of his age, boarded a train of the Pennsylvania Railroad Company at Crum Lynne, this State, bound for Philadelphia. The car on which he rode was crowded, and he sat down on the second step from the bottom of the platform, with his feet resting on the lowest one. As the train entered a bridge — the clearance being but six and one-half inches — the protruding knee of the young man came in contact with the side of the bridge and he was hurled off and killed. In this action, brought by his parents, a nonsuit was entered on the ground of the deceased’s contributory negligence. It appeared from the testimony of one of plaintiffs’ witnesses that though the car in which their son was riding was crowded, there was standing room inside of it, for the witness testified that he got on the car after young Wagner was on it and was able to get inside of it. The unfortunate death of the young man was undoubtedly due to his rash imprudence. What was said in another case may be here repeated: “Of all the passengers on a long train of twenty over-crowded cars the plaintiff was the only one who appears to have been injured. If he had submitted, as many others did, to the inconvenience of standing inside the cars, or if he had been guilty of no' greater imprudence than passing from car to car, while the train was in rapid motion, it is not at all probable he would have been injured. His much-to-be-regretted misfortune was the result of his own carelessness. This was clearly proved by uncontroverted testimony, from which no other conclusion could reasonably be drawn”: Camden & Atlantic R. R. Co. v. Hoosey, 99 Pa. 492.
Judgment affirmed.